       Case 2:18-cv-00188-KS-MTP Document 171 Filed 08/02/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION



EDDIE HENDERSON


VS.                                                CIVIL CASE NO. 2:18-cv-188-KS-MTP


JONES COUNTY SCHOOL DISTRICT


                                             ORDER

       It is ORDERED that the jury in the above styled and numbered cause be sequestered

from the time they report to the jury room each day until released by the Court at the end of each

day. The partial sequestration will continue until a verdict is reached and the jury is formally

discharged by the Court or until further order of the Court.

       Pursuant to this Order, while the jury is kept together and not allowed to separate, the

reasonable cost of meals and refreshments incurred by the jury during Court recesses will be paid

by the Clerk of Court in compliance with juror fee regulations issued by the Judicial Conference

of the United States.

       SO ORDERED this the __2nd___ day of August, 2021.



                                            ____s/Keith Starrett________________
                                             UNITED STATES DISTRICT JUDGE
